Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new grounds of rejection was necessitated by amendments to the claimed invention, please see below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, 14, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulley (US 20040195479) in view of Nehls (US 10415616).
Regarding claim 1, Gulley discloses a clamping tool, comprising:
an axle (bar 150) having a long axis (axis A, reference Drawing 1); and
a pair of arms (120, 130) mounted on the axle, at least one of the arms being slideable along the long axis (see Figure 9 and [0101-0103]; see also [0108] regarding central areas 121 and 131, as well as [0112]), each arm including:
a primary axis (B, Reference Drawing 2) perpendicular to the long axis of the axle,
a proximal end portion (123, 133) including a clamping device including a shaft (see pins 161 for mating and clamping with element 150; see Figure 14 and [0111]) that moves in a vertical direction (V, Reference Drawing 1), perpendicular to the primary axis of the arm and the long axis of the axle (wherein the pin member 161 extends into and out of a selective cavity hole 151a/151b of the bar 150, i.e. in a vertical direction that is perpendicular to both the longitudinal axis A of bar 150 and primary axis B of the clamping elements 120, 130), and
a distal end portion (125, 135) including a fixed vertical tab, extending upwardly (see extending plates 128, 138 disposed at an angle in Figure 15, see also [0107]).
Although Gulley intimates and suggests multiple alternatives to how the clamp elements are movably disposed and mounted to the central rod/bar element (50, 150), see at least [0084-0085], Gulley does not explicitly teach that the pin connections (161) of each arm (120, 130) is threaded. 
	However, from the same or similar field of endeavor, Nehls teaches a pair of fastener assemblies (146) comprising a threaded fastener and nut (147, 148) for securing a first and second section (140, 142) to a channel member (104); see also Figure 2, Col. 4, lines 20-42.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nehls into the invention of Gulley, i.e. substitute the threaded fastening member of Nehls for the pin (161) of Gulley. Both Nehls and Gulley are used clamp an I-beam structure using supports engaged with the flange of the beam; see at least Figure 2 of Nehls and Figure 15 of Gulley. The fastener system (146) of Nehls is used to lock supports in place during use, similar to the pin element (161) of Gulley. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized the fastening elements as a simple substitution to improve a similar device, wherein one would be motivated to do so because a threaded fastener provides a more secure attachment than that of a spring pin; a spring pin may eventually cause a plastic deformation failure of the spring if repetitively used/stretched. 


    PNG
    media_image1.png
    597
    780
    media_image1.png
    Greyscale

Reference Drawing 1


    PNG
    media_image2.png
    464
    654
    media_image2.png
    Greyscale

Reference Drawing 2
	Regarding claim 2, the claimed invention is taught by Gulley in view of Nehls, wherein modified Gulley further teaches wherein each arm (120, 130) has a platform surface (S1, S2 Reference Drawing 1) extending from the proximal end portion (123, 133) to the distal end portion (125, 135; see Figure 15), and an inner surface (L1, L2 of Reference Drawing 1) extending orthogonally from the platform surface.
Regarding claim 3, the claimed invention is taught by Gulley in view of Nehls, wherein modified Gulley further teaches wherein the threaded shaft  of each clamping device extends through a threaded aperture of the corresponding arm (pins 161 of Gulley, modified in the combination statement of claim 1, including a threaded portion; wherein the pins are provided through the modified threaded apertures in top blocks 123, 133 of arms 120, 130).
Regarding claim 4, the claimed invention is taught by Gulley in view of Nehls, wherein modified Gulley further teaches wherein each threaded shaft includes a cap nut at a first end (see the cap nut connected to the pull ring 163 in Figure 15 of Gulley; see also the combination statement of claim 1).
Regarding claim 8, the claimed invention is taught by Gulley in view of Nehls, wherein modified Gulley further teaches wherein each arm includes an assembly of metal sheet pieces (see at least [0106-0107] of Gulley).
Regarding claim 9, the claimed invention is taught by Gulley in view of Nehls, wherein modified Gulley further teaches wherein each arm (120, 130) has a width that tapers to a smaller dimension toward the distal end portion (wherein arms 120, 130 each taper along the edge of respective plates 128, 138 towards the end of distal portions 125, 135; see the difference in widths between the edge surfaces 139a and 139b of arm 135 and edge surfaces 129a and 129b of arm 125).
Regarding claim 10, Gulley discloses an assembly of a clamping tool securing a full moment collar flange assembly on an end of an I-beam, the clamping tool comprising (wherein Examiner recognizes the intended use of the clamping apparatus with an I-beam, please refer to Figure 1 of Gulley):
an axle having a long axis (140; see axis A, Reference Drawing 1); and
a pair of arms (120, 130) mounted on the axle and positioned on opposing sides of a web (see web 103) of the I-beam (I beam 100), at least one of the arms being slideable along the long axis (see Figure 9 and [0101-0103]; see also [0108] regarding central areas 121 and 131, as well as [0112]), each arm including:
a primary axis (B, Reference Drawing 2) perpendicular to the long axis of the axle,
a proximal end portion (123, 133) including a clamping device with a shaft (see pins 161 for mating and clamping with element 150; see Figure 14 and [0111]) that moves in a direction (V, Reference Drawing 1) perpendicular to the primary axis of the arm and the long axis of the axle to contact an inner side of an upper flange of the I-beam (wherein the pin member 161 extends into and out of a selective cavity hole 151a/151b of the bar 150, i.e. in a vertical direction that is perpendicular to both the longitudinal axis A of bar 150 and primary axis B of the clamping elements 120, 130), and
a distal end portion (125, 135) including a tab contacting a front surface of the secured flange assembly (see extending plates 128, 138 disposed at an angle in Figure 15, see also [0107]). 
Although Gulley intimates and suggests multiple alternatives to how the clamp elements are movably disposed and mounted to the central rod/bar element (50, 150), see at least [0084-0085], Gulley does not explicitly teach that the pin connections (161) of each arm (120, 130) is threaded. 
	However, from the same or similar field of endeavor, Nehls teaches a pair of fastener assemblies (146) comprising a threaded fastener and nut (147, 148) for securing a first and second section (140, 142) to a channel member (104); see also Figure 2, Col. 4, lines 20-42.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nehls into the invention of Gulley, i.e. substitute the threaded fastening member of Nehls for the pin (161) of Gulley. Both Nehls and Gulley are used clamp an I-beam structure using supports engaged with the flange of the beam; see at least Figure 2 of Nehls and Figure 15 of Gulley. The fastener system (146) of Nehls is used to lock supports in place during use, similar to the pin element (161) of Gulley. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized the fastening elements as a simple substitution to improve a similar device, wherein one would be motivated to do so because a threaded fastener provides a more secure attachment than that of a spring pin; a spring pin may eventually cause a plastic deformation failure of the spring if repetitively used/stretched. 
Regarding claim 11, the claimed invention is taught by Gulley in view of Nehls, wherein modified Gulley further teaches wherein each arm has a platform surface (S1, S2 Reference Drawing 1) extending from the proximal end portion to the distal end portion (123, 133 to elements 125, 135; see Figure 15), and an inner surface (L1, L2) extending orthogonally from the platform surface (see Reference Drawing 1), the inner surface contacting the web of the I-beam (wherein the inner surface of the web 103 of the I-beam is being contacted, wherein Examiner recognizes this language as functional use of the apparatus, see Figures 3 and 9). 
Regarding claim 14, the claimed invention is taught by Gulley in view of Nehls, wherein modified Gulley further teaches wherein the distal end (125, 135) of each arm (120, 130) extends under a main body portion of a flange member of the secured flange assembly (Please refer to Figure 1, 9, and 10).

Regarding claim 15, the claimed invention is taught by Gulley in view of Nehls, wherein modified Gulley further teaches wherein the axle (150)  extends along an outer side of the upper flange of the I-beam (wherein the axle 150 is above the top surface of the I-beam, shown in Figure 9).
Regarding claim 21, the claimed invention is taught by Gulley in view of Nehls, wherein modified Gulley further teaches the clamping tool having an inverted orientation (please refer to the orientations of Figures 9 and 12, i.e. the clamping device may be used on either side of the I-beam flange). 
However, modified Gulley does not explicitly teach duplicating the clamping assembly, i.e. including a second clamping tool. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second clamping tool, functioning as similar of the first clamping tool, i.e. a second clamping tool securing the full moment collar flange assembly on the end of the I-beam, having the inverted orientation as shown in Figure 12 of Gulley. Examiner cites the rationale under MPEP 2144.04, Section VI., Subsection B. Duplication of Parts, wherein the duplication of the clamping tool would be considered obvious and would not produce a new and unexpected result. One would be motivated to provide a secondary clamping tool in order to provide alternative areas of clamping depending upon the operational setup. 
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulley (US 20040195479) in view of Nehls (10415616) as applied to claim 1 above, and in further view of  Olson (US 5863020).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by the combination of Gulley in view of Nehls as applied above. However, modified Gulley does not explicitly teach wherein the axle has an adjustable length.
However, from the same or similar field of endeavor of clamp assemblies, Olson teaches wherein the axle has an adjustable length (wherein the mounting clamp has inner and outer elongated members to provide telescoping relative slidable movement; see Figures 3 and 10, as well as Col. 1, lines 25-34; Col. 2, lines 59-67).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Olson into modified Gulley. 
	One would be motivated to do so in order to in order to provide a feature which allows the length between gripping members to be adjusted when needed, allowing a user to determine the distance therebetween; see Olson: Column 2, lines 50-67. This modification would be recognized as using a known technique, i.e. an adjustable length via telescoping action, to improve a similar device in the same manner to incorporate a modifiable gripping apparatus and would have yielded predictable results with a reasonable expectation of success. 
Regarding claim 7, all of the limitations recited in claim 1 are rejected by the combination of Gulley in view of Nehls as applied above. However, modified Gulley does not explicitly teach wherein the axle includes a telescoping mechanism.	
However, from the same or similar field of endeavor of clamp assemblies, Olson teaches wherein the axle includes a telescoping mechanism (wherein the mounting clamp has inner and outer elongated members to provide telescoping relative slidable movement; see Figures 3 and 10, as well as Col. 1, lines 25-34; Col. 2, lines 59-67).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Olson into modified Gulley. 
	One would be motivated to do so in order to in order to provide a feature which allows the length between gripping members to be adjusted when needed, allowing a user to determine the distance therebetween; see Olson: Column 2, lines 50-67. This modification would be recognized as using a known technique, i.e. an adjustable length via telescoping action, to improve a similar device in the same manner to incorporate a modifiable gripping apparatus and would have yielded predictable results with a reasonable expectation of success. 

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, modification of the arms of Gulley to include a pivotable function in addition to a slidable function would be unfeasible due to the modification of Gulley in view of Nehls; the locking assembly of threaded pin shaft (161) would be unable to lock, i.e. a quintessential function of the clamping tool. 
	Regarding claim 12, the modification of the apparatus to be capable of the cap nut contacting the I-beam would require extensive reconstruction which would hinder the functionality of the apparatus. 
The above claims, in combination with additional elements of the claimed invention are neither anticipated, taught, or suggested by the prior art, as functional required and disposed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723